Citation Nr: 1625095	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral pes planus.

2.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a low back condition to include as secondary to service-connected disabilities.

4.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran  represented by:  Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1974 and April 1980 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2013  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2015 the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to an increased rating for bilateral pes planus, service connection for a low back condition and TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is in relative equiopose as to whether the Veteran's acquired psychiatric disorder is causally related to his service-connected disabilities.

2.  The evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.

CONCLUSION OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder as secondary to service-connected disabilities have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired psychiatric condition

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran asserts he has an acquired psychiatric condition as secondary to his service-connected orthopedic conditions.  Specifically, the Veteran asserts that his service connected bilateral foot and knee conditions resulted in chronic pain and caused his acquired psychiatric condition to include depression.  See attorney statements received March 11, 2012 and August 9, 2011; see also private chiropractor evaluation dated September 23, 2010, received October 27, 2010 (Veteran reports progressively worsening pain resulting in feelings of depression).

The Veteran has a current diagnosis of depression, not otherwise specified.  See March 2013 VA mental disorders examination.  The Veteran is currently service connected for bilateral pes planus and knee conditions.  Therefore, the remaining issue is whether there is medical evidence of a nexus between any service-connected disease or injury and the current disability.  

The record contains both positive and negative evidence regarding a nexus between the Veteran's acquired psychiatric condition and his service-connected disabilities.  In support of the claim, a private psychiatrist provided a positive nexus opinion in a October 2014 evaluation between the Veteran's chronic pain as due to service-connected orthopedic issues and his acquired psychiatric condition.  The private psychiatrist noted a review of the claims file, provided a throrough summary of evidence and cited medical literature in support of his conclusions.  As such, it is entitled to great probative weight.  Further supporting the claim is a VA mental health note where a treating nurse noted the Veteran was on anti-depresssant medication which helped "a little" but his pain in his back and knees limited the effectiveness of therapy and medication.  It limited his daily activities and took away enjoyment of activities and was depressing.  The Board observes that the private evaluator considered chronic pain as due to the Veteran's currently non-service connected low back condition in addition to the pain due to service connected bilateral foot and knee conditions and the VA nurse also considered the impact of pain as due to the back.  However, the Board observes that the medical professionals have not expressly defined what degree of chronic pain each symptom is responsible.  As such, the Board has determined that the evidence is insufficient to dissociate the demonstrated symptomatology of chronic pain due to the back from the Veteran's pain due to service-connected bilateral foot and knee conditions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In addition, the Veteran's attorney submitted an internet article supporting a link between chronic pain and depression.  See web article received April 11, 2012.  However, this article is general in nature and not specific to the facts of this case, and entitled to low probative weight.  The Veteran and his wife also submitted statements which assert his physical conditions resulted in his depression, however, the Veteran and his wife are not competent to establish an etiological relationship between the conditions.  

In contrast, a negative nexus opinion was provided by a VA mental health examiner in March 2013 to include as on a secondary basis, though an opinion regarding aggravation of the condition from service-connected disabiltiies was not provided.  

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for an acquired psychiatric condition psychiatric condition is granted.

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).
	
To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, the Veteran has a single disability rated at 50 percent disabling (bilateral pes planus) and is also service connected for left and right knee patellar subluxation, each rated at 10 percent; and left and right knee chondromalacia patealla, each rated at 20 percent.  The Veteran has a combined rating of 90 percent.  The Board observes the Veteran's now service connected acquired psychiatric condition has not yet rated or considered in the analysis, however, the schedular criteria has been met regardless.

It appears the Veteran stopped working in approximately 2011 with his most recent employment being as a security officer.  The Veteran's work history includes positions as a security guard, maintenance porter/janitor, inspector at a factory and store clerk.  See SSA records Disability Determination Explanation,  Past Relevant Work and Work History Report, Section 2 dated in VBMS as February 28, 2013, pg. 11-12,15 and May 3, 2011 VA treatment record.  

The Veteran's educational history indicates he completed 9th grade of high school.  See SSA records Form SS-3368, section 5 "Education and Training Information" dated in VBMS as February 28, 2013, pg. 33.  

There is conflicting evidence as to whether the Veteran is unable to work due to his service-connected disabilities.  In support of the claim, is a private medical opinion from October 2014.  

The Veteran's employer as a security guard wrote a letter which stated they were sad to see the Veteran go due to personal and health reasons dated August 11, 2011.  
is a VA treatment record from a treating nurse which stated the Veteran was treated with antidepressant medication which helped a little but the pain in his back and knees limited the effectiveness of therapy and medication.  It limited his daily activities, took away his enjoyment of activities and it was depressing.  The Veteran was not able to work and it affected his marital relationship as well.  Despite the fact that the statement suggests that his service connected feet and knee conditions were not solely the cause of his inability to work (as it eludes to a back condition and depression being additional factors), the statements nevertheless weighs slightly in favor of the claim.  

In a February 2012 bilateral knee examination, the VA examiner found the Veteran's knee condition did not interfere with his ability to work and no limitation on his functional ability.  In a February 2013 VA back examination, the VA examiner indicated the Veteran's back condition did not impact his ability to work.  In a January 2014 VA knee examination, the Veteran's knees did not impact his ability to work.  The VA examiner detailed that his knees had no impact on his functional ability and no limitation on physical or sedentary work.   


Resolving doubt in favor of the Veteran and taking into account his statements, as well as his educational and work history, the Board concludes that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities.  As such, the Board finds that the Veteran is entitled to TDIU for the entire period under consideration in this appeal.

ORDER

Entitlement to service connection for an acquired psychiatric condition is granted.  

Entitlement to TDIU is granted.  

REMAND

Further development is required prior to the Veteran's increased rating claim for bilateral pes planus and an acquired psychiatric condition.

The Veteran was last afforded a VA examination 
At his hearing, the Veteran stated that the last VA compensation examination regarding his service-connected pes planus in x, and does not reflect the current severity of the disability.  As the record may not accurately reflect the current severity of the service-connected bilateral pes planus, another examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381   (1994)

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On Remand, an updated VA examination must be provided.

Accordingly, the case is REMANDED for the following action:

1. After any development deemed necessary is completed, the RO should schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's acquired psychiatric disorder(s).  If possible, the file should be provided to an examiner who has not previously seen the Veteran.  The examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled.

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following: 

(a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has any current acquired psychiatric disorder that is causually or etiologically related to active duty. 

(c) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 % or greater) that any acquired psychiatric disorder was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected x.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's lay contentions.

2.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected bilateral pes planus.  The claims file should be made available to and reviewed by the examiner.  All symptoms should be reported in detail.  

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


